HARRIS, Chief Judge.
Walter Gould, as trustee, sued the Bank of Central Florida because the bank had improperly cashed checks based on an unauthorized endorsement. Unfortunately, the action was filed beyond the statute of limitations and the cause was dismissed on motion. The Bank of Central Florida then moved for, and was awarded, attorney’s fees under section 57.105, Florida Statutes. We reverse on the authority of Piancone v. Engineering Design, Inc., 534 So.2d 896 (Fla. 5th DCA1988).
REVERSED.
W. SHARP and PETERSON, JJ., concur.